DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed4/25/2022 have been fully considered but they are not persuasive.

The 35 USC 101 rejection has been withdrawn in view of the amendment filed 4/25/2022.
Applicant’s representative has amended the independent claims to recite: 
“detecting blurriness and extent of the blurriness in a frame of the video” and or “detecting an existing abrupt frame change of the video by analyzing a change of corresponding pixels between previous frame and current frame in the video with a video optical flow consistency analysis method” and argues that Zankat et al do not teach or suggest this limitation.  
	   
The Examiner’s response is incorporated into the rejection found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 8, 11, 13, 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being 
anticipated by Zankat et al (U.S. Patent No. 10,803,527) in view of  Sawada et al. (US Pub. No. 20150178595).
As per claims 1, 8 and 15, Zankat et al teach and/or disclose a system and method for providing a 
user with a portable device or image capturing device for providing a video stream of a vehicle involved 
in an accident. See the abstract of Zankat et al Accordingly, Zankat et al teach or disclose:
providing, by one or more processors, an instruction for taking a video of a vehicle for a damage 
evaluation (see paragraphs [0028] — [0032] , [0048] and [0058] of Zankat et al).;
receiving, by one or more processors, the video of the vehicle for the damage evaluation (see 
paragraphs [0038] and [0048] of Zankat et al.);
verifying, by one or more processors, the vehicle in the video being the same vehicle for the 
damage evaluation (see paragraphs [0038] and [0062] of Zankat et al.).
 
Zankat et al do not explicitly teach the newly added limitations of  “detecting blurriness and extent of the blurriness in a frame of the video” and or “detecting an existing abrupt frame change of the video by analyzing a change of corresponding pixels between previous frame and current frame in the video with a video optical flow consistency analysis method”.
Sawada et al disclose a system and method for detecting blurriness in a picture or video stream.  See the abstract of Sawada.  Accordingly, Sawada et al disclose comparing a video frame and/or pixel with another video frame and determining the blurriness of the video frames in a video stream.  Applicant is directed to paragraphs  [0006],  [0044],    [0066]  to  [0068]  of  Sawada et al.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Sawada et al into the system and method of Zankat et al in order to accurately determine the image of an object in a video stream so that a vehicle in search by an entity may quickly be identified.
 
Zankat et al further teach evaluating, by one or more processors, a damage status of the vehicle 
(see paragraphs [0036] and [0062] of Zankat et al.), and outputting, by one or more processors, a damage report based on the damage status of the vehicle (see paragraphs [0036], [0050]. [0062] and [0072] )of Zankat et al.

As per claims 4, 11 and 18, Zankat et al teach or disclose wherein verifying the vehicle includes:
in response to recognizing the vehicle being not the same vehicle for the damage evaluation,  giving an alert to a user.  Applicant is directed to paragraphs [0038] and [0049] of Zankat et al.

	As per claims 6, 13 and 20, Zankat et al teach or disclose wherein evaluating the damage status 
includes detecting an identification of the vehicle using optical character recognition techniques.
Applicant is directed to paragraph [0061] of Zankat et al.

As per claims 7 and 14, Zankat et al disclose wherein evaluating the damage status includes 
detecting damages of the vehicle using visual recognition techniques.  Applicant is directed to paragraphs
[0038] and [0053] of Zankat et al.

5.	 Claims 2-3, 5,9, 10, 12, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zankat et al (U.S. Patent No. 10,803,527) and Sawada et al. (US Pub. No. 20150178595) as applied to claims 1, 8 and 15 above in view of Shwartzberg (WO 2004/042673).
	As per claims 2-5, the teachings of Zankat et al. and Sawada et al are discussed above. Zankat et al. and Sawada et al and Sawada et al do not explicitly teach or disclose the limitations of claims 2-3 and 5.

	As per claims 2, 9 and 16, Shwartzberg et al teach or disclose providing the instruction includes
instructing a user to take the video continuously without an interruption and smoothly without a sudden
movement, and to capture surroundings, damaged portions, and identification of the vehicle in the video.
Applicant is directed to pages 6-7, 21 and 23 of Schwartzberg.

As per claims 3, 10 and 17, Shwartzberg et al teach or disclose verifying the vehicle includes:
detecting blurriness in each frame of the video using Laplacian variance techniques, and detecting
any existing abrupt frame changing of the video by analyzing a change of corresponding pixels between
previous frame and current frame in the video.  Applicant is directed to page 39 of Shwartzberg.

As per claims 5, 12 and 19, Shwartzberg et al teach or disclose wherein verifying the vehicle
includes performing a cross validation, the cross validation including checking appearance time of the
vehicle in public video records.  Applicant is directed to pages 30 and 52 of Shwartzberg.

As per claims 2-3, 5, 9, 10, 12, 16, 17 and 19, it would have been obvious to one of ordinary skill
in the art at the time the invention was made to incorporate the teachings of Shwartzberg into the system
and method of  Zankat et al and  Sawada et al in order to quickly identify a vehicle not related to the accident especially if a tag is switched between two vehicles for fraud purposes.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

May 11, 2022